Opinion by
Judge Pryor:
The failure to answer was an admission of the statements contained in the petition. That pleading contains every essential averment necessary to constitute a cause of action. The name of Maloney or Mallonny is to the note and whether he signed it or authorized another to sign it does not appear; and besides, the positive averment is that by his certain note he promised and agreed to pay the debt mentioned, and the failure to answer after the service of process entitled the plaintiff to a judgment. Whether the names are identical, that is, whether Maloney is the person whose proper name is Mallonny and who now offers to defend this action, is not a question before us. The process or summons is followed by the judgment against the same party upon whom, the. summons was served and against whom the action was instituted.
Judgment affirmed.